        Case 4:20-cv-00516-BSM Document 19 Filed 07/01/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

WASTEWATER SPECIALTIES LLC                                                    PLAINTIFF

v.                           CASE NO. 4:20-CV-00516 BSM

CHARLES P. CLAYTON and
STONEY COURVILLE                                                            DEFENDANTS


                                         ORDER

      The motion to extend the temporary restraining order [Doc. No. 17] enjoining Charles

Clayton and Stoney Courville from using or disclosing any customer lists or customer

information of Wastewater Specialities and from soliciting or aiding anyone in the

solicitation of Wastewater’s customers and employees, is granted in part.

      The TRO is extended until a hearing on plaintiffs’ request for a preliminary injunction

can be held, not to exceed fourteen days from the time of this order, without good cause

shown. Fed. R. Civ. P. 65.

      IT IS SO ORDERED this 1st day of July, 2020.


                                                   UNITED STATES DISTRICT JUDGE
